Case 16-68245-bem   Doc 112    Filed 04/03/19 Entered 04/03/19 10:01:42   Desc Main
                              Document     Page 1 of 12
Case 16-68245-bem   Doc 112    Filed 04/03/19 Entered 04/03/19 10:01:42   Desc Main
                              Document     Page 2 of 12
Case 16-68245-bem   Doc 112    Filed 04/03/19 Entered 04/03/19 10:01:42   Desc Main
                              Document     Page 3 of 12
Case 16-68245-bem   Doc 112    Filed 04/03/19 Entered 04/03/19 10:01:42   Desc Main
                              Document     Page 4 of 12
Case 16-68245-bem   Doc 112    Filed 04/03/19 Entered 04/03/19 10:01:42   Desc Main
                              Document     Page 5 of 12
Case 16-68245-bem   Doc 112    Filed 04/03/19 Entered 04/03/19 10:01:42   Desc Main
                              Document     Page 6 of 12
Case 16-68245-bem   Doc 112    Filed 04/03/19 Entered 04/03/19 10:01:42   Desc Main
                              Document     Page 7 of 12
Case 16-68245-bem   Doc 112    Filed 04/03/19 Entered 04/03/19 10:01:42   Desc Main
                              Document     Page 8 of 12
Case 16-68245-bem   Doc 112    Filed 04/03/19 Entered 04/03/19 10:01:42   Desc Main
                              Document     Page 9 of 12
Case 16-68245-bem   Doc 112     Filed 04/03/19 Entered 04/03/19 10:01:42   Desc Main
                              Document      Page 10 of 12
Case 16-68245-bem   Doc 112     Filed 04/03/19 Entered 04/03/19 10:01:42   Desc Main
                              Document      Page 11 of 12
Case 16-68245-bem   Doc 112     Filed 04/03/19 Entered 04/03/19 10:01:42   Desc Main
                              Document      Page 12 of 12
